Reissue Applications
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), totimely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,700,844 (hereinafter “the ‘844 patent”) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, totimely apprise the Office of any information which is material to patentability of theclaims under consideration in this reissue application. 
These obligations rest with each individual associated with the filing andprosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and1442.04. 

Improper Amendment
The amendment filed 12/2/2021 proposes amendments to claims that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  A supplemental paper correctly amending the reissue application is required. 
	With respect to the claims, all amendments must be made relative to the patent as was in effect as of the date of filing of the reissue, not with respect to previous amendments.  Note that the text of new claims must always be completely underlined with amended differences described in the accompanying remarks.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.

	
 Recapture
Claims 15-22 and 39-64 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

The first part of the 3 part test for recapture looks at 1) whether and in what respect, the reissue claims are broader in scope than the original patent claims.  
Independent claim 15 has been amended to delete “the memory component including a sensor-specific temperature offset assigned to that specific sensor during calibration of the sensor, wherein said temperature offset was determined during manufacture employing a calibration solution, including determining the actual temperature (Tref) value of the calibration solution, using the specified pre-calibrated sensor to measure the temperature (Tsen) value of the calibration solution, and mathematically combining said Tref and said Tsen into said sensor specific temperature offset”.  This claim language was included in each of the original independent claims, 

The second part of the 3 part test looks at (2) whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.
Application 13/769,971 (hereinafter “the ‘971 application) became the ‘844 patent seeking reissue.  During prosecution of the ‘971 application, the language of the limitation above was added to each of the independent claims with accompanying arguments that the prior art applied in the pending rejection did not teach the language of that limitation (see claims filed 1/6/2017 and pages 30-31 of the remarks filed there with).  
The claims were allowed in response to that amendment and the Notice of Allowance of 3/30/2017 states the “prior art does not describe the combination of elements of the manifold system in the independent claims with an electrical conductivity sensor as now amended” (see page 3 of the NOA).  
Clearly, the limitation recited above is a surrender-generating limitation.

The final part of the 3 part test looks at (3) whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
	Claims 15-22 and 39-64 do not materially narrow any other aspect of the claim language related to the surrender generating limitation.  


Accordingly, claims 15-22 and 39-64 are held as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.

	Applicant argues that that the surrender generating limitation (SGL) should actually be considered to be the wording:
	-“the electrical conductivity sensor assembly module senses the electrical conductivity of the biotechnology fluid within the tubing and is associated with a barcode or printed indicia including sensor information, and is configured to be re-calibrated: the in-line electrical conductivity sensor has a memory component capable of storing data, the memory component including a sensor-specific temperature offset assigned to that specific sensor during calibration of the sensor, wherein said temperature offset was determined during manufacture employing a calibration solution, including determining the actual temperature (Tref) value of the calibration solution, using the specified pre-calibrated sensor to measure the temperature (Tsen) value of the calibration solution, and mathematically combining said Tref and said Tsen into said sensor specific temperature offset”  (see page 17 of the remarks)

	Applicant asserts that the language recited above was added by the amendment of 1/6/2017 in the ‘971 application that became the ‘844 patent.  A review of that amendment including the specification, claims and remarks does not show such language being added.  More particularly nothing reciting “assembly module” or “and is associated with a barcode or printed indicia including sensor information, and is configured to be re-calibrated: the in-line electrical conductivity sensor”.  That language 
	the memory component including a sensor-specific temperature offset assigned to that specific sensor during calibration of the sensor, wherein said temperature offset was determined during manufacture employing a calibration solution, including determining the actual temperature (Tref) value of the calibration solution, using the specified pre-calibrated sensor to measure the temperature (Tsen) value of the calibration solution, and mathematically combining said Tref and said Tsen into said sensor specific temperature offset
	
The remarks filed 1/6/2017 in the ‘971 application explicitly state “subject matter from these added paragraphs, especially from paragraph [00109] regarding the Temperature Offset feature of applicant’s claimed disposable electrical conductivity sensors is added to each of the present independent claims”  (page 28 of the remarks, emphasis added) and further “Each of the independent claims remaining in this application (1, 21, 34, 41 and 53) has been amended to more particularly define the pre-sterilized, calibrated and disposable electrical conductivity sensors.  The memory component of the electrical conductivity sensor includes a sensor-specific temperature offset assigned to that specific sensor during its calibration.  The more particular definition of these disposable electrical conductivity sensors includes details of the temperature offset.” (page 30 of the remarks)
	Paragraph 00109 referred to in the argument follows:
	In this regard, a sensor-specific Temperature Offset is calibrated at the factory.  To determine the Temperature Offset, temperature readings are made while a 25.0ºC KCl solution is pumped through the fluid conduit and over the electrodes.  A comparison is made between the temperature reading of the un-calibrated thermistor on the sensor (Tsen) with that of a NIST-traceable thermometer or thermistor (Tref).  The difference between the two readings if the Temperature Offset (Tref-Tsen = TempOffset).  The 

	The accompanying independent claim amendment added the limitation “the memory component including a sensor-specific temperature offset assigned to that specific sensor during calibration of the sensor, wherein said temperature offset was determined during manufacture employing a calibration solution, including determining the actual temperature (Tref) value of the calibration solution, using the specified pre-calibrated sensor to measure the temperature (Tsen) value of the calibration solution, and mathematically combining said Tref and said Tsen into said sensor specific temperature offset”.  Thus the record clearly establishes this language as the SGL.
	Applicant further argues that recapture does not exist because the claims are drawn to overlooked aspects of the invention, specifically pointing to the “user interface or controller” and “sensor assembly module”.  Notably, a controller was present in the original claims and the terms “assembly module” do not add differentiating structure.  Regardless, the proposed claim amendments are not drawn to separate inventions/embodiments/species that were disclosed but never covered as is required of “overlooked aspects”.  (See MPEP 1412.02 II.).  The SGL which was deleted by the proposed amendments is clearly still relevant to the conductivity sensor as now claimed and thus the amendment is not attributable to an “overlooked aspect”.  This is supported by the specification of the ‘844 patent.  During the prosecution of the ‘971 application a restriction requirement was made and the species of Fig. 12 was elected.  Column 11, lines 53-63 of the specification clearly describe the user interface and controller as well as the assembly module as part of that embodiment/species.
	The recapture rejection is proper and maintained.

Specification
	The amendment to the specification filed 12/2/2021 is proper and approved for entry.

Drawings
	The amended drawing sheet for the amendment of Fig.13 is proper and approved for entry. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-22 and 39-64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. patent No 6,712,963 to Schick (hereinafter “Schick”) in view of U.S. patent No. 6,607,669 to Schick (hereinafter “Schick ‘669”) and U.S. patent No. 7,287,699 to Liu (hereinafter “Liu”).
With respect to claims 15, 43 and 56, Schick discloses a manifold system for biotechnology uses (abstract), comprising: a manifold unit which is pre-sterilized and disposable so as to be adapted for single-time usage (abstract; column 3, lines 46-57; Figure 9; column 9, lines 6-67), including: 
(a) at least one length of tubing having at least one inlet end portion, at least one outlet end portion, an outside surface, and an inside surface which is sterilized for passage of a biotechnology fluid therethrough (column 3, line 46-65; column 4, lines 45-27; Figure 9; column 9, lines 6-67), 
(b) a plurality of single-use containers, each container having an access port (column 3, lines 45-57; column 3, line 66-column 4, line14; Figure 9; column 9, lines 6-67), and 
(c) at least one aseptic connector that operatively connects said length of tubing with each said single-use container (column 3, lines 45-57; column 3, line 66-column 4, line14; Figure 9: column 9, lines 6-67);
a plurality of valves remotely operable to engage said length of tubing (column 4, lines 28-59; Figure 9; column 9, lines 6-67); 
a disposable sterilizing filter positioned along said length of tubing such that the biotechnology fluid can flow therethrough at a location upstream of said outlet and portion (column 4, lines15-27; Figure 9; column 9, lines 6-67); 
at least one disposable pressure sensor positioned along said length of tubing such that the biotechnology fluid can flow therethrough at a location selected from the 
a controller which controls operation of said valves, said controller having control logic which dictates the timing of opening and closing of said remotely operable valves (column 4, lines 29-59; column 4, line 60-column 5, line 25; Figure 9; column 9, lines 6-67).
It is noted that the controller and associated programing of Schick (column 4, line 60-column 5, line 20) is identical to that disclosed in the instant specification (instant specification, column 6, lines 3-12 SciPro controller of Scilog, Inc. as described in U.S. Patent Nos. 5,947,689, 6,350,382, and 6,607,669).  Therefore, the controller of Schick inherently includes the same control logic and is capable of performing all recited functions in the claims.  
Schick does not disclose that the system includes at least one pre-sterilized, calibrated and disposable electrical conductivity sensor adapted for single-time usage.  Schick does teach, however, that the components of the system should be pre-sterilized, single-use components (column 2, lines 4-11 and column 3, lines 46-57)
Schick ‘669 discloses a filtration system for pharmaceutical and biotechnology industries that includes a controller and pump (column 2, lines 49-64).  Schick ‘669 discloses that such a system should include at least one concentration monitor capable of monitoring permeate or retentate concentrations, such that the controller provides an alarm signal when user-defined limits are exceeded (column 2, line 65-column 3, line 7).  The flow-through concentration sensors may include conductivity detectors for 
It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate a flow-through concentration sensor in the form of a conductivity detector in the filtration system of Schick, as suggested by Schick ‘669, since doing so will enable a user to better monitor and control the progress and safety of the filtration procedure by allowing the controller provides an alarm signal when user-defined limits are exceeded.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to use a single-use, pre-sterilized conductivity sensor since Schick suggests that all components within the manifold should be pre-sterilized and single-use.
	Neither Schick nor Schick ‘669 disclose the use of barcodes or printed indicia on a sensor of the system.
	Liu teaches the inclusion of a barcode containing sensor specific calibration data on a disposable flow through sensor, such as a conductivity sensor.  Inclusion of the barcode with calibration data affords the user access to human-readable sensor calibration data without requiring the user to perform experimental steps to acquire the sensor specific information.  See column 1, lines 20-25; column 3, lines 13-17 and lines 25-28; column 4, lines 50-60 and column 5, lines 1-10 and lines 27-30.
	It would further have been obvious to one of ordinary skill in the art to utilize barcodes or printed indicia including calibration data for association with the conductivity 

	With respect to claims 16-18, 44-45 and 57, as noted above the control logic of Schick is the same as that disclosed in the instant specification and thus operable as claimed.
	With respect to claims 19-20, 49-50 and 61-62, as noted above Schick discloses the claimed placement of the pressure sensor.
	With respect to claims 21-22, 51 and 63, Schick discloses the claimed shut-off clamps, pinch valves, access and auxiliary ports as well as the container being a bag (see for instance claims 44-48 of Schick). 
	With respect to claims 39, 52 and 64, Liu teaches locating the barcode on the sensor assembly.
	With respect to claims 40-42 and 53-55, Liu clearly teaches that the barcode includes calibration data useable for calibrating the sensor.
	With respect to claim 43, Lui does not specify the types of calibration data to be included, however, it is well recognized that the cell constant (the ratio of the distance between electrodes to the area of the electrodes of a specific sensor) and temperature dependence (i.e. Offset) are sensor -specific parameters required for calibration accuracy for an electrical conductivity sensor and thus would have been obvious choices for data to be included in the barcode on the sensor of the combination. 

	With respect to claims 47 and 59, Schick discloses the claimed tangential flow filtration configuration (see for instance claims 18-19 of Schick).
	With respect to claims 48 and 60, Schick discloses the claimed location of the inlet end portion (see for instance claim 19 of Schick).

Response to Arguments
	The claim objections and the rejections under 35 USC 112 have been overcome with the present amendment (if submitted in proper format). 
	Applicant’s arguments with respect to the recapture rejection have been addressed above in the Recapture section.
	Applicant argues that the prior art applied does not teach an electrical conductivity sensor.  Applicant alleges that Schick ‘669 generally references a conductivity sensor but does not obviously lead to an electrical conductivity sensor.  Applicant further alleges that Lui is being relied upon in the rejection for the electrical conductivity sensing, however, the rejection explicitly relies upon Lui for the teachings of barcode information on a conductivity sensor (see above stating “Neither Schick nor Schick ‘669 disclose the use of barcodes or printed indicia on a sensor of the system.” and “obvious to one of ordinary skill in the art to utilize barcodes or printed indicia including calibration data for association with the conductivity sensor of the combination of Schick and Schick ‘669 because it provide for optimized sensor calibration and tracking” emphasis added).  
	Schick ‘669 does not recite the term “electrical” to describe the conductivity sensor, however, Schick ‘669 explicitly teaches when choosing which sensor to use that “A flow-through conductivity monitor would be appropriate if the relative conductivity of the retentate or permeate changes during the diafiltration process.  This may be the case when the original solution matrix has a high conductivity (due to a high salt concentration) while the exchange buffer solution may have a relatively low conductivity (due to the presence of weak organic acids/bases).”  (see column 8, lines 18-29 of Schick ‘669)  It is clearly known and recognized that conductivity based on a salt or electrolyte would be electrical conductivity.  The instant specification recognizes such noting that calibration of the electrical conductivity sensor is performed using a potassium chloride salt solution (see for instance column 15, lines 43-60).  The conductivity sensor of Schick ‘669 is quite clearly intrinsically an electrical conductivity sensor that meets the claimed limitations.  This is further supported for instance, by U.S. patent No. 6,309,532 to Tran et al., which teaches the use of a variety of sensors in a flow through system and choosing an electrical conductivity sensor if the solution in question is an ionizable salt (see column 15, line 64 through column 16, lines 5).  Lui is not used in the rejection to modify the type conductivity sensor in the combination Schick and Schick ‘669 because Schick ‘669 itself provides a clear teaching of an electrical conductivity sensor as claimed.  The rejection properly meets all claimed limitations in the claims of the amendment of 12/2/2021 and is thus maintained.



Allowable Subject Matter
Claims 1- 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, namely Schick, Schick ‘669 and Liu, fail to reasonably teach or suggest the memory component of the electrical conductivity sensor as including the claimed sensor-specific temperature offset as defined within the claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISANNE M JASTRZAB whose telephone number is (571)272-1279.  The examiner can normally be reached on 6:30-5pm (MT) Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, either of the examiner’s supervisors, Timothy Spear or Jean Witz, can be reached on 313-446-4825 or 571-272-0927 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISANNE M JASTRZAB/Patent Reexamination Specialist CRU 3991                                                                                                                                                                                                        

Conferees:
		/ELIZABETH L MCKANE/           Specialist, Art Unit 3991        


							/TIMOTHY M SPEER/                                                                            Supervisory Patent Examiner 
Art Unit 3991